DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-25-22 has been entered. 
Claims 2, 5-8, 10-13, 16-19, 21-26, 30-33, 35, 36 have been canceled. Claim 37 has been added. Claims 1, 3, 4, 9, 14, 15, 20, 27-29, 34, 37 are pending. 
Applicant's arguments filed 2-25-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
The restriction requirement was withdrawn. 
Claims 1, 3, 4, 9, 14, 15, 20, 27-29, 34, 37 are under consideration. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter, i.e. ---TRANSGENIC MICE 
Claim Objections
Claim 1 remains objected to because it can be written more concisely and clearly, i.e. ---A genetically modified mouse whose genome comprises: 
a) a replacement of a nucleic acid sequence encoding [?] of an endogenous H-2K gene with a nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2, wherein the nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2 is operably linked to an endogenous H-2K promoter and a nucleic acid sequence encoding an endogenous H-2K leader; 
b) a replacement of an endogenous nucleic acid sequence encoding exons 2, 3, and 4 of an endogenous β2 microglobulin gene with a nucleic acid sequence encoding exons 2, 3, and 4 of a human β2 microglobulin gene, wherein the nucleic acid sequence encoding exons 2, 3, and 4 of the human β2 microglobulin gene is operably linked to an endogenous β2 microglobulin promoter; 
c) and [use “replacement” claim language from allowed patents], 
wherein said mouse expresses a functional chimeric H-2K/HLA-A2 protein, humanized β2 microglobulin, and humanized Ig proteins, 
wherein said chimeric H-2K/HLA-A2 is capable of presenting an exogenous antigen, and 
wherein B-cells of the mouse express a humanized antibody that is: i) capable of binding an antigen that is exogenous to the mouse and presented by the humanized MHC I and the humanized β2 microglobulin; ii) incapable of binding a self-antigen presented by the humanized MHC I and the humanized β2 microglobulin. 
Claim 15 can be written more clearly because it does not properly refer to the structures/functions of the mouse in claim 1, i.e. a mouse whose genome comprises “the first nucleotide sequence” “at an endogenous [MHC I] locus” as required in claim 1. It seems more appropriate to simply copy and paste the structure of the genome in claim 1 item I) into the mouse used in claim 15, administer “the” pMHC complex in claim 1 item II) into the mouse such that the B-cell in claim 1 item III occurs. Although this may cause problems of its own. Regardless, claim 15 lacks clarity. 
20. A method of obtaining a nucleic acid sequence encoding a human Ig heavy chain variable (VH) domain comprising: 
i) isolating a B-cell from the mouse of claim 1, and 
iii) isolating a nucleic acid sequence encoding a human Ig VH domain from the B-cell. 
27. A method of obtaining a B-cell H) domain, the method comprising isolating a B-cell comprising a nucleic acid sequence encoding a human Ig VH) domain from the mouse of claim 1. 
28. A method of making a hybridoma comprising a nucleic acid sequence encoding a human Ig VH domain, the method comprising producing a hybridoma from the B-cell obtained in claim 27, wherein the genome of the hybridoma comprises a nucleic acid sequence encoding a human Ig VH domain. 
29. An isolated mouse cell whose genome comprises:
a) [use claim language found in claim 1].

Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 9, 14, 15, 20, 27-29, 34 remain and claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A genetically modified  comprising:(I) in its genome: (a) at an endogenous classical Major Histocompatibility Complex (MHC) I locus, a first nucleotide sequence encodinga chimeric human/mouse MHC[[)]] class I molecule, wherein the first nucleotide sequence comprises from 5' to 3': a nucleic acid sequence encoding al, a2, and a3 domains of a human classical MHC I polypeptide operably linked to a nucleic acid sequence encoding transmembrane and cytoplasmic domains of an endogenous classical MHC I polypeptide, wherein the nucleic acid sequence encoding al, a2, and a3 domains of the human classical MHC I polypeptide replaces a sequence encoding al, a2, and a3 domains of the endogenous MHC I polypeptide at the endogenous classical MHC I locus, and wherein the first nucleotide sequence is operably linked to an endogenous MHC I regulatory element and an MHC class I leader encoding sequence; and (b) at an endogenous p2 microglobulin locus, a second nucleotide sequence encoding a functional humanized or human 32 microglobulin polypeptide, wherein the second nucleotide sequence comprises from 5' to 3': (A) a nucleic acid comprising a sequence set forth in exon 1 of an endogenous mouse p2 microglobulin gene operably linked to a nucleic acid comprising sequences set forth in exon 2, exon 3, and exon 4 of a human 32 microglobulin gene, or Page 3 of 39U.S. Patent Application Serial No. 16/361,873 Amendment dated February 25, 2022 Reply to Office Action of October 4, 2021 (B) a nucleic acid comprising sequences set forth in exon 1, exon 2, exon 3, and exon 4 of a human 32 microglobulin gene, and wherein the second nucleotide sequence is operably linked to an endogenous mouse 32 microglobulin regulatory element, so that the mouse expresses, on the surface of nucleated cells, self-peptides presented by the chimeric human/mouse MHC class I molecule associated with the functional human or humanized p2 microglobulin polypeptide during embryogenesis and/or at birth, and [[(b)]](c) at an endogenous immunoglobulin (Ig) heavy chain locus, an insertion of one or more unrearranged human Ig heavy chain VH gene segments, one or more unrearranged human Ig heavy chain DH gene segments, and one or more unrearranged human Ig JH gene segments upstream of an gene at the endogenous Ig heavy chain locus, and (d) at an endogenous Ig light chain locus, an insertion of one or more human Ig light chain VL gene segments and one or more human Ig light chain JL gene segments upstream of an endogenous light chain constant region gene, so that the mouse is characterized in that, when it is immunized with an antigen, it generates humanized antigen binding proteins comprising: (i) heavy chain variable domains encoded by the one or more human VH, one or more human DH, and one or more human JH gene segments linked to heavy chain constant domains encoded by the heavy chain constant region gene; and (ii) light chain variable domains encoded by the one or more human VL and one or more human JL gene segments linked to light chain constant domains encoded by the endogenous light chain constant region gene, wherein the antibodies specifically bind the antigen, (II) [[(c) ]]an antigenic peptide-MHC (pMHC) complex that comprises (i) a peptide that is heterologous to the the al, a2, and a3 domains of the human classical MHC I polypeptide, al, a2, and/or a3 domains of the human classical MHC I polypeptide of (III) [[(d) ]]a B cell that expresses a humanized antigen-binding protein that self-peptides presented by the chimeric human/mouse MHC class I molecule associated with the functional human or humanized p2 microglobulin polypeptide of I[[(a)]].
The specification lacks written description for a mouse genome comprising a nucleotide sequence encoding a humanized MHC class I molecule “at an endogenous MHC I locus” as required in claim 1. The MHC I “locus” refers to a position on a chromosome. The term “locus” does not describe the genetic modification of the MHC I gene itself because “loci” are “positions” in space on a chromosome. Genes are genetically modified, and nucleic acids within the gene are genetically modified, but chromosomal positions/loci are not genetically modified. Accordingly, use of the term “locus” to describe the genetic modification of the MHC I gene in the mouse lacks written description. 
The specification lacks written description for any “classical” MHC I as required in claim 1. The specification does not define the metes and bounds, and the art at the time of filing is of no help in this regard. Accordingly, the concept lacks written description. 
The specification lacks written description for a mouse with any modification of any MHC I gene using any human HLA-A, B, or C genes encoding α1, α2, or α3 domains as broadly encompassed by claim 1 other than a mouse with a replacement of endogenous H-2K gene segments with human HLA-A2 gene segments encoding α1, α2, or α3 domains shown in Fig. 1A. The claim encompasses humanizing any endogenous MHC I gene, i.e. HLA-A1, -A2, -B, or -C. However, the specification is limited to modifying the endogenous mouse H-2K genes with human HLA-A2 gene segments encoding α1, α2, or α3 domains (Fig. 1A). The specification does not correlate the structure of the mouse H-2K gene to any other MHC I genes, i.e. H-2D or H-2L, in any meaningful way indicating applicants were reasonably in possession of any genetically modified MHC I gene in a mouse. Nor do applicants correlate the human HLA-A2 genes encoding α1, α2, or α3 domains to human HLA-A1, HLA-B, or HLA-C genes encoding α1, α2, or α3 domains. Accordingly, specification lacks written description for any mouse with any nucleotide sequence encoding a humanized MHC I as broadly required in claim 1 other than a mouse with a replacement of endogenous H-2K genes with human HLA-A2 genes encoding α1, α2, or α3 domains shown in Fig. 1. 
The specification lacks written description for any unrearranged humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those in 6596541, 8697940, 10881085. The claim encompasses any nucleic acid sequence encoding humanized heavy chain Ig variable region operably linked to any heavy chain constant region. However, the specification is limited to replacing a plurality of endogenous unrearranged Ig heavy chain variable (VH) gene segments with a plurality human VH gene segments, replacing all endogenous unrearranged Ig heavy chain joining (JH) gene segments with all human JH gene segments, and replacing all endogenous unrearranged Ig heavy chain diversity (DH) gene segments with all human DH gene segments, such that the human Ig VH, JH, and DH gene segments are operably linked to an endogenous Ig heavy chain constant (CH) gene (Fig. 1). The specification does not correlate ---replacing a plurality of endogenous gene segments with a plurality of human gene segments--- to replacing one endogenous gene segment or using one human gene segment as broadly encompassed by claim 1. The specification does not correlate replacing all endogenous JH and DH gene segments with replacing one or some endogenous JH and DH gene segments. The specification does not correlate using all human JH and DH gene segments with using one or some human JH and DH gene segments. Accordingly, specification lacks written description for any mouse with any nucleotide sequence encoding a humanized heavy chain variable region operably linked to any heavy chain constant region as broadly required in claim 1 other than the mouse in US Patent 6596541, 8697940, 10881085. 
The specification lacks written description for any unrearranged humanized Ig light chain variable region operably linked to any Ig light chain constant region as broadly encompassed by claim 1 other than those known in the art. The claim encompasses any nucleic acid sequence encoding humanized light chain Ig variable region operably linked to any light chain constant region. However, the specification is limited to replacing a plurality of endogenous unrearranged Ig light chain variable (VL) gene segments with a plurality human VL gene segments, replacing all endogenous unrearranged Ig light chain joining (JL) gene segments with all human JH gene segments, and replacing all endogenous unrearranged Ig light chain diversity (DL) gene segments with all human DL gene segments, such that the human Ig VL, JL, and DL gene segments are operably linked to an endogenous Ig light chain constant (CL) gene (Fig. 1). The specification does not correlate ---replacing a plurality of endogenous gene segments with a plurality of human gene segments--- to replacing one endogenous gene segment or using one human gene segment as broadly encompassed by claim 1. The specification does not correlate replacing all endogenous JL and DL gene segments with replacing one or some endogenous JL and DL gene segments. The specification does not correlate using all human JL and DL gene segments with using one or some human JL and DL gene segments. Accordingly, specification lacks written description for any mouse with any nucleotide sequence encoding a humanized light chain variable region operably linked to any light chain constant region as broadly required in claim 1 other than those known in the art. 
The specification lacks written description for mouse with “an antigenic peptide-MHC complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, an insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen presenting cell; however, the specification does not discuss antigen restriction or why the B protein is “relevant”. HLA restriction is discussed in Hohn (Clin. Exp. Immunol. 2003, Vol. 131, pg 102-110). While immunizing mice with a pMHC complexes can be envisioned, the specification does not adequately describe any mice that are “tolerized” to a [human] MHC or that generate a B-cell response that is specific to a HLA-A2 – peptide B complex or any other pMHC complex. Moreover, the specification is limited to mice that have humanized MHC I molecule (HLA-A2/H-2K), i.e. “tolerized” to human HLA-A2. The mice are also limited to those with a humanized β2 microglobulin gene, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locus Vk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not correlate the mice in Fig. 3 & 4 to the mouse as broadly encompassed by claim 1. Accordingly, the concept lacks written description.
The specification lacks written description for a mouse whose genome comprises a nucleic acid sequence encoding human TdT “operably linked to a human or mouse transcriptional control element, wherein the transcriptional control element is active in pre-B cells” in claim 4 lacks written description. The concept is not disclosed in the instant application. 10980221 (application 15612625) discloses the concept but is not incorporated by reference into the instant application. 
The specification lacks written description for “productive antibodies” with “at least 10% greater frequency of unique immunoglobulin light chain CDR3 sequences than productive antibodies of a corresponding mouse that lacks human TdT” in claim 4. The metes and bounds of “productive” antibodies, “unique” Ig light chain CDR3 sequences, and a “corresponding” mouse that lacks TdT are unclear (see 112/2nd). The specification does not teach the concept. The art is of no help in this regard. Accordingly, the concept lacks written description. 
The specification lacks written description for a mouse with an MHC I molecule comprising human α1, α2, and α3 domains of any HLA-A and TM and CYT domains of mouse H-2K as broadly encompassed by claims 9 and 14 other than a mouse whose genome comprises a replacement of a nucleic acid sequence encoding [? α domains ? exons ?] of an endogenous H-2K gene with a nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2, wherein the nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2 is operably linked to an endogenous H-2K promoter and a nucleic acid sequence encoding an endogenous H-2K leader for reasons set forth above. 
The specification lacks written description for a mouse with an MHC I molecule comprising human α1, α2, and α3 domains of any HLA-B and TM and CYT domains of mouse H-2D as broadly encompassed by claim 9. Fig. 1A shows a chimeric HLA-A2/H-2K gene, and Fig. 1B shows a chimeric HLA-DR2/H2-E gene. The specification does not describe a chimeric HLA-B/H-2D gene. The art is of no help in this regard. Accordingly, the concept lacks written description. 
Claim 15 lacks written description because it is drawn to “making mouse [sic] of claim 1” by administering a pMHC complex to a mouse that is not the mouse of claim 1 but has a similar genome, but never results in making the mouse of claim 1. The mouse used in the method of claim 1 lacks written description for reasons set forth above. 
Claim 29 lacks written description for reasons set forth above regarding the structure of the replacements and the function of the humanized MHC I molecule. 
Claim 34 lacks written description for reasons set forth above regarding the replacements and structure/function of the humanized MHC I for reasons set forth above. The endogenous unrearranged VH gene segments should be “a plurality” or “all” endogenous VH gene segments, and they should specifically be replaced with a plurality of human unrearranged VH gene segments. 
Claim 37 lacks written description because the specification does not teach the mouse of claim 14 “wherein the one or more human Ig light chain VL gene segments are a rearranged human Vκ1-39/Jκ common light chain sequence”. The specification does not teach the meaning of a rearranged human Vκ1-39/Jκ light chain sequence because there is no “Vκ1-39” gene segment. If applicants are attempting to indicate the heavy chain gene segments in claim 1 have rearranged to form a humanized antibody comprising a human VH domain, clarification is required. If applicants are attempting to indicate the endogenous Ig light chain κ gene has been humanized, the structure and function of that genetic modification must first be set forth in the mouse. 
Response to arguments
Applicants’ arguments are noted but do not address the breadth of the replacements claimed or adequately address the capability or function of the humanized MHC I molecule produced by the mouse. 

Claims 1, 3, 4, 9, 14, 15, 20, 27-29, 34 remain and claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for genetically modified mouse whose genome comprises: 
a) a replacement of a nucleic acid sequence encoding [?] of an endogenous H-2K gene with a nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2, wherein the nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2 is operably linked to an endogenous H-2K promoter and a nucleic acid sequence encoding an endogenous H-2K leader; 
b) a replacement of an endogenous nucleic acid sequence encoding exons 2, 3, and 4 of an endogenous β2 microglobulin gene with a nucleic acid sequence encoding exons 2, 3, and 4 of a human β2 microglobulin gene, wherein the nucleic acid sequence encoding exons 2, 3, and 4 of the human β2 microglobulin gene is operably linked to an endogenous β2 microglobulin promoter; 
c) and [use “replacement” claim language from allowed patents], 
wherein said mouse expresses a functional chimeric H-2K/HLA-A2 protein, humanized β2 microglobulin, and humanized Ig proteins, 
wherein said chimeric H-2K/HLA-A2 is capable of presenting an exogenous antigen, and 
wherein B-cells of the mouse express a humanized antibody that is: i) capable of binding an antigen that is exogenous to the mouse and presented by the humanized MHC I and the humanized β2 microglobulin; ii) incapable of binding a self-antigen presented by the humanized MHC I and the humanized β2 microglobulin. 
does not reasonably provide enablement for inserting any human MHC I gene in any mouse MHC I locus, or inserting any human Ig heavy chain variable gene operably linked to any mouse heavy chain locus, or tolerizing any mouse with humanized MHC I and Ig heavy chain genes to any peptide-MHC complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 and its breadth are discussed above. 
The specification does not enable making/using a mouse genome comprising a nucleotide sequence encoding a humanized MHC class I molecule “at an endogenous MHC I locus” as required in claim 1. The MHC I “locus” refers to a position on a chromosome. The term “locus” does not describe the genetic modification of the MHC I gene itself because “loci” are “positions” in space on a chromosome. Genes are genetically modified, and nucleic acids within the gene are genetically modified, but chromosomal positions/loci are not genetically modified. Accordingly, use of the term “locus” to describe the genetic modification of the MHC I gene in the mouse lacks enablement. 
The specification does not enable making/using any “classical” MHC I as required in claim 1. The specification does not define the metes and bounds, and the art at the time of filing is of no help in this regard. Accordingly, the concept lacks enablement. 
The specification does not enable making/using any humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those in 6596541, 8697940, 10881085. The claim encompasses any nucleic acid sequence encoding humanized heavy chain Ig variable region operably linked to any heavy chain constant region. However, the specification is limited to replacing a plurality of endogenous unrearranged Ig heavy chain variable (VH) gene segments with a plurality human VH gene segments, replacing all endogenous unrearranged Ig heavy chain joining (JH) gene segments with all human JH gene segments, and replacing all endogenous unrearranged Ig heavy chain diversity (DH) gene segments with all human DH gene segments, such that the human Ig VH, JH, and DH gene segments are operably linked to an endogenous Ig heavy chain constant (CH) gene (Fig. 1). The specification does not correlate ---replacing a plurality of endogenous gene segments with a plurality of human gene segments--- to replacing one endogenous gene segment or using one human gene segment as broadly encompassed by claim 1. The specification does not correlate replacing all endogenous JH and DH gene segments with replacing one or some endogenous JH and DH gene segments. The specification does not correlate using all human JH and DH gene segments with using one or some human JH and DH gene segments. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any humanized Ig heavy chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those in 6596541, 8697940, 10881085. 
The specification does not enable making/using any humanized Ig light chain variable region operably linked to any Ig light chain constant region as broadly encompassed by claim 1 other than those known in the art. The claim encompasses any nucleic acid sequence encoding humanized light chain Ig variable region operably linked to any light chain constant region. However, the specification is limited to replacing a plurality of endogenous unrearranged Ig light chain variable (VL) gene segments with a plurality human VL gene segments, replacing all endogenous unrearranged Ig light chain joining (JL) gene segments with all human JH gene segments, and replacing all endogenous unrearranged Ig light chain diversity (DL) gene segments with all human DL gene segments, such that the human Ig VL, JL, and DL gene segments are operably linked to an endogenous Ig light chain constant (CL) gene (Fig. 1). The specification does not correlate ---replacing a plurality of endogenous gene segments with a plurality of human gene segments--- to replacing one endogenous gene segment or using one human gene segment as broadly encompassed by claim 1. The specification does not correlate replacing all endogenous JL and DL gene segments with replacing one or some endogenous JL and DL gene segments. The specification does not correlate using all human JL and DL gene segments with using one or some human JL and DL gene segments. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any humanized Ig light chain variable region operably linked to any Ig heavy chain constant region as broadly encompassed by claim 1 other than those known in the art. 
The specification does not enable making/using a mouse with “an antigenic peptide-MHC complex” as required in claim 1. pMHC complexes were known in the art at the time of filing. For example, Garcia (PNAS, 1997, Vol. 94, 13838-13843) taught: “The expression, purification, and crystallization of murine MHC H-2Kb molecules from Drosophila melanogaster cells has been reported previously (24–26). The specific MHC–peptide complexes were produced by incubation of the Drosophila-expressed MHC molecules with a slight molar excess of peptide, followed by mono-Q (Pharmacia) chromatography” (pg 13839, col. 2, 3rd full para). The specification discusses Peptide B (relevant), Peptide A or C (Irrelevant) in context of HLA-A2 (pg 107, lines 1-2); however, the specification does not teach the structure of Peptide B or why/how it is relevant to HLA-A2. The specification does not teach whether peptide B is a tumor antigen, an insulin B chain, or some other B protein. Perhaps the peptide B antigen is “relevant” because it is “restricted” to HLA-A2 presentation on an antigen presenting cell; however, the specification does not discuss antigen restriction or why the B protein is “relevant”. HLA restriction is discussed in Hohn (Clin. Exp. Immunol. 2003, Vol. 131, pg 102-110). While immunizing mice with a pMHC complexes can be envisioned, the specification does not adequately describe any mice that are “tolerized” to a [human] MHC or that generate a B-cell response that is specific to a HLA-A2 – peptide B complex or any other pMHC complex. Moreover, the specification is limited to mice that have humanized MHC I molecule (HLA-A2/H-2K), i.e. “tolerized” to human HLA-A2. The mice are also limited to those with a humanized β2 microglobulin gene, an unrearranged humanized immunoglobulin heavy chain locus, and a humanized common light chain locus Vk1-39/Jk (Fig. 3 & 4, described on pg 12, para 28 & 29). The specification does not correlate the mice in Fig. 3 & 4 to the mouse as broadly encompassed by claim 1. Accordingly, the concept lacks enablement.
The specification does not enable making/using “productive antibodies” with “at least 10% greater frequency of unique immunoglobulin light chain CDR3 sequences than productive antibodies of a corresponding mouse that lacks human TdT” in claim 4. The metes and bounds of “productive” antibodies, “unique” Ig light chain CDR3 sequences, and a “corresponding” mouse that lacks TdT are unclear (see 112/2nd). The specification does not teach the concept. The art is of no help in this regard. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use “productive antibodies” with “at least 10% greater frequency of unique immunoglobulin light chain CDR3 sequences than productive antibodies of a corresponding mouse that lacks human TdT” as required in claim 4. 
The specification does not enable making/using a mouse with an MHC I molecule comprising human α1, α2, and α3 domains of any HLA-A and TM and CYT domains of mouse H-2K as broadly encompassed by claims 9 and 14 other than a mouse whose genome comprises a replacement of a nucleic acid sequence encoding [? α domains ? exons ?] of an endogenous H-2K gene with a nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2, wherein the nucleic acid sequence encoding α1, α2 and α3 domains of human HLA-A2 is operably linked to an endogenous H-2K promoter and a nucleic acid sequence encoding an endogenous H-2K leader for reasons set forth above. 
The specification does not enable making/using a mouse with an MHC I molecule comprising human α1, α2, and α3 domains of any HLA-B and TM and CYT domains of mouse H-2D as broadly encompassed by claim 9. Fig. 1A shows a chimeric HLA-A2/H-2K gene, and Fig. 1B shows a chimeric HLA-DR2/H2-E gene. The specification does not describe a chimeric HLA-B/H-2D gene. The art is of no help in this regard. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a mouse with an MHC I molecule comprising human α1, α2, and α3 domains of any HLA-B and TM and CYT domains of mouse H-2D as broadly encompassed by claim 9. 
Claim 15 is not enabled because it is drawn to “making mouse [sic] of claim 1” by administering a pMHC complex to a mouse that is not the mouse of claim 1 but has a similar genome, but never results in making the mouse of claim 1. The mouse used in the method of claim 1 lacks enablement for reasons set forth above. 
Claim 29 is not enabled for reasons set forth above regarding the structure of the replacements and the function of the humanized MHC I molecule. 
Claim 34 is not enabled for reasons set forth above regarding the replacements and structure/function of the humanized MHC I for reasons set forth above. The endogenous unrearranged VH gene segments should be “a plurality” or “all” endogenous VH gene segments, and they should specifically be replaced with a plurality of human unrearranged VH gene segments. 
Claim 37 is not enabled because the specification does not teach the mouse of claim 14 “wherein the one or more human Ig light chain VL gene segments are a rearranged human Vκ1-39/Jκ common light chain sequence”. The specification does not teach the meaning of a rearranged human Vκ1-39/Jκ light chain sequence because there is no “Vκ1-39” gene segment. If applicants are attempting to indicate the heavy chain gene segments in claim 1 have rearranged to form a humanized antibody comprising a human VH domain, clarification is required. If applicants are attempting to indicate the endogenous Ig light chain κ gene has been humanized, the structure and function of that genetic modification must first be set forth in the mouse. 
Response to arguments
Applicants’ arguments are persuasive in-part; however, the claims are not limited to allowed claim language found in the patents cited or the concepts known in the art at the time of filing or described in the specification. 

Claims 1, 3, 4, 9, 14, 15, 20, 27-29, 34 remain and claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The concept of a mouse whose genome comprises a nucleotide sequence encoding a humanized MHC class I molecule “at an endogenous MHC I locus” as required in claim 1 is indefinite. The MHC I “locus” refers to a position on a chromosome. The term “locus” does not describe the genetic modification of the MHC I gene itself because “loci” are “positions” in space on a chromosome. Genes are genetically modified, and nucleic acids within the gene are genetically modified, but chromosomal positions/loci are not genetically modified. Accordingly, use of the term “locus” to describe the genetic modification of the MHC I gene in the mouse is indefinite. 
The metes and bounds of a “classical” MHC I locus or human or endogenous “classical” MHC I locus or protein in claim 1 cannot be determined. The specification does not define when a human MHC I chromosomal position or sequence is “classical”. It is unclear whether the concept is limited to the structure of the nucleic acid or amino acid sequence or if it encompasses a new position on the chromosome. If the phrase is limited to a “classical” nucleic acid encoding an MHC I or the amino acid sequence of an MHC I, it is unclear when such a sequence is “classical”. The concept is used in the specification but not defined in the specification or the art at the time of filing. Without such guidance, those of skill would not be able to determine when they were infringing on the claim. 
The phrase “humanized or human” β2 microglobulin in claim 1 makes the claim indefinite because the claim clearly states exon 1 of an endogenous β2 microglobulin gene is operably linked to exons 2, 3 and 4 of a human β2 microglobulin gene. Since the β2 microglobulin expressed by the mouse is chimeric, the protein cannot be “human” as claimed. 
The phrase “so that the mouse expresses, on the surface of nucleated cells, self-peptides presented by the chimeric human/mouse MHC class I molecule associated with the functional human or humanized β2 microglobulin polypeptide during embryogenesis and/or at birth” in claim 1 is indefinite because the structure of the surface is unclear, and the function of the β2 microglobulin in context of the MHC I and “self-peptides” is unclear. The structure of the surface is unclear because it is unclear when the MHC I “is associated with” the β2 microglobulin. The specification does not teach whether this is a “structural” association and if so how the MHC I and β2 microglobulin are “associated”. If they are “associated” by a function, it cannot be determined how that affects the structure of the MHC I and β2 microglobulin. It appears that “self-peptides” of the mouse must be presented by the chimeric MHC I on the surface of nucleated cells during embryogenesis and/or birth; however, it is unclear how the β2 microglobulin is involved in the structure or function. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Use of the phrase “one or more” in conjunction with “unrearranged” Ig gene segments in claim 1 makes the claim indefinite because “one Ig gene segment cannot be “unrearranged”. The phrase “unrearranged” only applies to a plurality of Ig gene segments in their natural state within the Ig gene. 
The phrase “so that the mouse is characterized in that, when it is immunized with an antigen, it generates humanized antigen binding proteins comprising: (i) heavy chain variable domains encoded by the one or more human VH, one or more human DH, and one or more human JH gene segments linked to heavy chain constant domains encoded by the heavy chain constant region gene; and (ii) light chain variable domains encoded by the one or more human VL and one or more human JL gene segments linked to light chain constant domains encoded by the endogenous light chain constant region gene, wherein the antibodies specifically bind the antigen” in claim 1 makes the claim indefinite because it is unclear how the phrase further limits the structure/function of the mouse “when it is immunized with an antigen”. First, it is unclear whether the “antigen” encompasses any “self-peptide” as required earlier in the claim or if it is limited to an antigen that is exogenous to the mouse. Second, the phrase “humanized antigen binding protein” does not make sense in context of the humanized immunoglobulin gene set forth earlier in the claim. It is unclear if the “humanized antigen binding protein” is limited to an antibody or if it is intended to encompass broader embodiments. Next, use of the phrase “humanized antigen binding proteins comprising heavy chain variable domains” is unclear because it infers a “humanized antigen binding protein” can comprise a plurality of VH domains, but an antibody only has one VH domain. As such it is unclear whether applicants are attempting to claim “humanized antigen binding proteins” comprising multiple VH domains. The same rejection applies to the light chain domains. The phrase should simply say the mouse produces a humanized antibody comprising a human VH domain encoded by one of the plurality of unrearranged human VH gene segments, one of the plurality of unrearranged human JH gene segments, and one of the plurality of unrearranged human DH gene segments, and a human VL domain encoded by one of the plurality of unrearranged human VL gene segments, one of the plurality of unrearranged human JL gene segments, and one of the plurality of unrearranged human DL gene segments. 
The phrase “antigenic peptide-MHC I complex” comprising a “peptide” in claim 1 item II makes the claim indefinite. It is unclear whether the “antigenic peptide” or “peptide” encompasses the “self-peptide” required earlier in the claim or if it is limited to an antigenic peptide that is exogenous to the mouse. It is also unclear whether the “antigenic peptide” in item II encompasses the antigen in item I)d) or if it limited to an peptide that is not the antigen in item I)d). The concept is also unclear because II)ii) requires the “antigenic peptide-MHC I complex” comprises “a MHC I comprising the α1, α2, and α3 domains of the human MHC I”. Reference to the α1, α2, and α3 domains of the human MHC I does not make sense because the domains are already in a chimeric MHC I molecule. As such, it is unclear whether reference to “the α1, α2, and α3 domains of the human MHC I” encompasses any MHC I comprising α1, α2, and α3 domains, or any MHC I comprising the same α1, α2, and α3 domains as the chimeric MHC I, or is limited to the chimeric MHC I comprising the α1, α2, and α3 domains. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The concept of a B-cell expressing any “humanized antigen-binding protein” in item III) of claim 1 is indefinite because it is unclear whether the “humanized antigen-binding protein” is referencing the “humanized antigen-binding protein” in item I or if it is a different “humanized antigen-binding protein”. The function of the B-cell in context of the “chimeric MHC I” is also unclear because it does not have a nexus with the chimeric MHC I in I) or II). It appears the B-cells expresses a humanized antibody that is: i) capable of binding an antigen that is exogenous to the mouse and presented by the humanized MHC I and the humanized β2 microglobulin; ii) incapable of binding a self-antigen presented by the humanized MHC I and the humanized β2 microglobulin. 
Claim 15 is indefinite because it refers to “the endogenous classical MHC I locus” [in claim 1]; however, the endogenous MHC I locus is no longer “endogenous” or “classical” because it has been humanized. 
Claim 15 is indefinite because it refers to “the endogenous β2 microglobulin locus” [in claim 1]; however, the endogenous β2 microglobulin locus is no longer “endogenous” because it has been humanized. 
Claim 15 is indefinite because it refers to “the endogenous Ig heavy chain locus” or “light chain locus” [in claim 1]; however, the endogenous Ig heavy chain locus and light chain locus are no longer “endogenous” because it has been humanized. 
Claim 15 is indefinite because it is unclear whether the “insertion of one or more unrearranged human Ig heavy chain VH gene segments…” refers to the “replacement” in claim 1 or is some other “insertion”. 
Claim 15 is indefinite because it is unclear whether the “insertion of one or more unrearranged human Ig light chain VH gene segments…” refers to the “replacement” in claim 1 or is some other “insertion”. 
Claim 15 is indefinite because it is unclear whether applicants are attempting to redefine the “antigenic-peptide MCH (pMHC) complex” in claim 1 or if it is some other “peptide that is heterologous to the mouse”. 
Claim 15 is indefinite because it never results in obtaining a mouse with B-cells having the structure/function in claim 1. 
Claim 27 is indefinite because it requires obtaining a hybridoma in the preamble without mentioning the hybridoma again. 
Claim 29 is indefinite for reasons set forth above in claim 1. 
Claim 34 is indefinite because it refers to “the one or more unrearranged human VH gene segments of I”, but it is unclear whether “I” refers to the “I” in claim 14 or the “I” in claim 34. 
Claim 34 is indefinite regarding “one or more” unrearranged gene segment above. 
Claim 37 is indefinite because the metes and bounds of “wherein the one or more human Ig light chain VL gene segments are a rearranged human Vκ1-39/Jκ common light chain sequence” cannot be determined. The specification does not teach the meaning of a rearranged human Vκ1-39/Jκ light chain sequence because there is no “Vκ1-39” gene segment. It is unclear if applicants are attempting to say the one or more human “unrearranged” human VL and JL gene segments comprise a human “Vκ1-39” gene segment and a human “Jκ common light chain” gene segment or if applicants are attempting to define an antibody expressed by B-cells in the mouse, i.e. an antibody with a VL domain encoded by human “Vκ1-39” gene segment and a human “Jκ common light chain” gene segment. The metes and bounds of a human “Vκ1-39” gene segment and a human “Jκ common light chain” gene segment are also unclear because the specification and the art at the time of filing do not define either type of gene segment. It is unclear whether “common light chain” refers just to Jκ or to Vκ1-39/Jκ as a whole. It is unclear when Jκ or Vκ1-39/Jκ is “common”. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of “so that the mouse is characterized in that, when it is immunized with an antigen…” in claim 37 are unclear. It is unclear whether the phrase is intended to limit the claim to a mouse that HAS a capability or if the mouse is “characterized in”, i.e. typically but not necessarily has, a capability. Clear functional language is required. 

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The phrase “the antibodies” in claim 1 (just before item II) lacks antecedent basis. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to arguments
Applicants’ arguments have been reviewed but do not address the pending rejections. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632